           Case 3:18-cv-01496-JD Document 83 Filed 07/03/19 Page 1 of 23


 1 Nicomedes Sy Herrera (State Bar No. 275332)
   Andrew Purdy (State Bar No. 261912)
 2 Laura E. Seidl (State Bar No. 269891)
   HERRERA PURDY LLP
 3 1300 Clay Street, Suite 600
   Oakland, California 94612
 4 Telephone: (510) 422-4700

 5 Tejinder Singh
   GOLDSTEIN & RUSSELL, P.C.
 6 7475 Wisconsin Avenue, Suite 850
   Bethesda, Maryland 20814
 7 Telephone: (202) 362-0636

 8 Attorneys for Plaintiff-Relator Zachary Silbersher

 9                                 UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11                                     SAN FRANCISCO DIVISION

12 UNITED STATES OF AMERICA; STATES                     Case No.: 3:18-cv-01496-JD
   OF CALIFORNIA, COLORADO,
13 CONNECTICUT, DELAWARE, FLORIDA,
   GEORGIA, HAWAII, ILLINOIS, INDIANA,
14 IOWA, LOUISIANA, MICHIGAN,
   MINNESOTA, MONTANA, NEVADA, NEW
15 JERSEY, NEW MEXICO, NEW YORK,                        NOTICE OF SUPPLEMENTAL
   NORTH CAROLINA, OKLAHOMA, RHODE                      AUTHORITY REGARDING
16 ISLAND, TENNESSEE, TEXAS, VERMONT,                   PLAINTIFF-RELATOR’S
   AND WASHINGTON; THE                                  OPPOSITIONS TO THE MOTIONS TO
17 COMMONWEALTHS OF                                     DISMISS BY THE VALEANT
   MASSACHUSETTS AND VIRGINIA; AND                      DEFENDANTS AND DR. FALK
18 THE DISTRICT OF COLUMBIA,                            PHARMA GMBH [DKTS. 45 & 55]

19 ex rel. ZACHARY SILBERSHER,

20                       Plaintiffs,
                                                        Date:      August 8, 2019
21             v.                                       Time:      10:00 am
                                                        Courtroom: 11, 19th Floor
22 VALEANT PHARMACEUTICALS
   INTERNATIONAL, INC., VALEANT
23 PHARMACEUTICALS INTERNATIONAL,
   SALIX PHARMACEUTICALS, LTD., SALIX
24 PHARMACEUTICALS, INC., AND DR. FALK
   PHARMA GMBH,
25
                Defendants.
26
27

28
                                                                                Case No. 3:18-cv-01496-JD
                    PLAINTIFF-RELATOR’S NOTICE OF SUPPLEMENTAL AUTHORITY
           Case 3:18-cv-01496-JD Document 83 Filed 07/03/19 Page 2 of 23



 1          TO THE COURT AND TO ALL PARTIES AND THEIR COUNSEL:

 2          Plaintiff-Relator Zachary Silbersher lodges this Notice of Supplemental Authority in support

 3 of Plaintiff-Relator’s oppositions (Dkts. 45 & 55) to the motions to dismiss filed by the Valeant

 4 defendants and Dr. Falk Pharma GmbH (Dkts. 36 & 43).

 5          1.     Attached as Exhibit A is an Information filed on May 30, 2019 by the United States

 6 against Heritage Pharmaceuticals Inc., 2:19-cv-00316-RBS (E.D. Pa.). The Information charges the

 7 defendant pharmaceutical manufacturer under Section 1 of the Sherman Act, 15 U.S.C. § 1, for fixing

 8 prices, allocating customers, and engaging in conduct intended to suppress or eliminate competition.

 9          2.     Attached as Exhibit B is a Settlement Agreement dated May 30, 2019, between the

10 United States, acting through the Department of Health and Human Services, the Defense Health

11 Agency, and the Department of Veterans Affairs, on the one hand; and Heritage Pharmaceuticals

12 Inc., on the other hand. The Settlement Agreement provides for the execution of a Deferred

13 Prosecution Agreement in connection with Heritage’s alleged conspiracy “to suppress and eliminate

14 competition” as set forth in the Information. (Ex. B, ¶ B, at 1) In consideration of the payments by

15 Heritage under the Settlement Agreement, the United States agreed to release its civil and

16 administrative monetary claims under the False Claims Act, 31 U.S.C. §§ 3729-3733, in connection

17 with Heritage’s anticompetitive conduct suppressing and eliminating competition with respect to the

18 drugs for which it received payment or reimbursement from the government. (Ex. B, ¶ 2, at 2-3)
19          3.     The foregoing supplemental authority are relevant to whether the government views

20 false claims based on inflated prices for pharmaceutical products resulting from the suppression and

21 elimination of competition as “material” to its payment decisions within the meaning of the False

22 Claims Act.

23

24

25

26
27

28
                                                        2               Case No. 3:18-cv-01496-JD
                        PLAINTIFF-RELATOR’S NOTICE OF SUPPLEMENTAL AUTHORITY
           Case 3:18-cv-01496-JD Document 83 Filed 07/03/19 Page 3 of 23


     Dated: July 3, 2019                           HERRERA PURDY LLP
 1

 2                                                 By: /s/ Nicomedes Sy Herrera
                                                              Nicomedes Sy Herrera
 3
                                                   Nicomedes Sy Herrera (State Bar No. 275332)
 4                                                 Laura E. Seidl (State Bar No. 269891)
                                                   HERRERA PURDY LLP
 5                                                 1300 Clay Street, Suite 600
                                                   Oakland, California 94612
 6                                                 Telephone: (510) 422-4700
                                                   Facsimile: (855) 969-2050
 7                                                 Email: NHerrera@HerreraPurdy.com
                                                          LSeidl@HerreraPurdy.com
 8
                                                   Andrew Purdy (State Bar No. 261912)
 9                                                 HERRERA PURDY LLP
                                                   4590 MacArthur Boulevard, Suite 500
10                                                 Newport Beach, California 92660
                                                   Telephone: (949) 791-9700
11                                                 Email: APurdy@HerreraPurdy.com
12
                                                   GOLDSTEIN & RUSSELL, P.C.
13
                                                   Tejinder Singh
14                                                 GOLDSTEIN & RUSSELL, P.C.
                                                   7475 Wisconsin Avenue, Suite 850
15                                                 Bethesda, Maryland 20814
                                                   Telephone: (202) 362-0636
16                                                 Email: TSingh@GoldsteinRussell.com
17
                                                   Attorneys for Plaintiff-Relator Zachary Silbersher
18
19

20

21

22

23

24

25

26
27

28
                                                      3                    Case No. 3:18-cv-01496-JD
                           PLAINTIFF-RELATOR’S NOTICE OF SUPPLEMENTAL AUTHORITY
Case 3:18-cv-01496-JD Document 83 Filed 07/03/19 Page 4 of 23




    Exhibit A
            Case
            Case 3:18-cv-01496-JD
                 2:19-cr-00316-RBSDocument
                                   Document831 Filed
                                                Filed07/03/19
                                                      05/30/19 Page
                                                               Page51of
                                                                      of23
                                                                         5




                             UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                             )
                                                     )   Criminal No.:
               v.                                    )
                                                     )   Violation: 15 U.S.C. § 1
                                                     )   (conspiracy in restraint of trade) (1 count)
HERITAGE PHARMACEUTICALS INC.,                       )
                                                     )   Filed:
                      Defendant.                     )


                                         INFORMATION

                         15 U.S.C. § 1 (Conspiracy in Restraint of Trade)

       The United States of America, acting through its attorneys, charges that:

                          DEFENDANT AND CO-CONSPIRATORS

       1.      HERITAGE PHARMACEUTICALS INC. is hereby made a defendant on the

charges contained in this Information.

       2.      During the period covered by this Information, the defendant was a corporation

organized and existing under the laws of Delaware and with its principal place of business in

Eatontown, New Jersey.

       3.      During the period covered by this Information, the defendant was a generic

pharmaceutical company engaged in the acquisition, licensing, production, marketing, sale, and

distribution of generic pharmaceutical products, including glyburide, and was engaged in the sale

of those drugs in the United States. Glyburide is a generic drug used in the treatment of diabetes.
            Case
            Case 3:18-cv-01496-JD
                 2:19-cr-00316-RBSDocument
                                   Document831 Filed
                                                Filed07/03/19
                                                      05/30/19 Page
                                                               Page62of
                                                                      of23
                                                                         5



       4.        Various corporations and individuals, not made defendants in this Information,

participated as co-conspirators in the offenses charged herein and performed acts and made

statements in furtherance thereof.

       5.        Whenever in this Information reference is made to any act, deed, or transaction of

any corporation, the allegation means that the corporation engaged in the act, deed, or transaction

by or through its officers, directors, employees, agents, or other representatives while they were

actively engaged in the management, direction, control, or transaction of its business or affairs.

                                DESCRIPTION OF THE OFFENSE

       6.        From in or about April 2014 and continuing until at least December 2015, the

exact dates being unknown to the United States, in the Eastern District of Pennsylvania and

elsewhere, the defendant and co-conspirators knowingly entered into and engaged in a

combination and conspiracy with other persons and entities engaged in the production and sale of

generic pharmaceutical products, including glyburide, a purpose of which was to allocate

customers and fix and maintain prices of glyburide sold in the United States. The combination

and conspiracy engaged in by the defendant and co-conspirators was in unreasonable restraint of

interstate trade and commerce in violation of Section 1 of the Sherman Act (15 U.S.C. § 1).

       7.        The charged combination and conspiracy consisted of a continuing agreement,

understanding, and concert of action among the defendant and co-conspirators, the substantial

terms of which were to allocate customers and fix and maintain prices for glyburide sold in the

United States.




                                                  2
            Case
            Case 3:18-cv-01496-JD
                 2:19-cr-00316-RBSDocument
                                   Document831 Filed
                                                Filed07/03/19
                                                      05/30/19 Page
                                                               Page73of
                                                                      of23
                                                                         5



                      MEANS AND METHODS OF THE CONSPIRACY

       8.      For the purpose of forming and carrying out the charged combination and

conspiracy, the defendant and co-conspirators did those things that they combined and conspired

to do, including, among other things:

               (a)    participated in meetings, conversations, and communications with co-

                      conspirators to discuss the sale of glyburide in the United States;

               (b)    participated in meetings, conversations, and communications with co-

                      conspirators to allocate customers related to the sale of glyburide sold in

                      the United States;

               (c)    agreed during those meetings, conversations, and communications to

                      allocate customers for glyburide sold in the United States;

               (d)    agreed during those meetings, conversations, and communications on

                      price strategies, and exchanged information about prices, to accomplish

                      the agreed-upon allocations of customers for glyburide sold in the United

                      States;

               (e)    submitted price proposals and issued price announcements in accordance

                      with the agreements reached;

               (f)    sold glyburide in the United States and elsewhere at collusive and

                      noncompetitive prices; and

               (g)    accepted payment for glyburide sold in the United States at collusive and

                      noncompetitive prices.




                                                3
            Case
            Case 3:18-cv-01496-JD
                 2:19-cr-00316-RBSDocument
                                   Document831 Filed
                                                Filed07/03/19
                                                      05/30/19 Page
                                                               Page84of
                                                                      of23
                                                                         5



                                   TRADE AND COMMERCE

       9.      During the time period covered by this Information, the business activities of the

defendant and its co-conspirators were within the flow of, and substantially affected, interstate

trade and commerce. For example, the defendant sold substantial quantities of generic

pharmaceutical products, including glyburide, to customers located in various states in the

United States. In addition, substantial quantities of equipment and supplies necessary to the

production and distribution of generic pharmaceutical products sold by the defendant and its co-

conspirators, including glyburide, as well as payments for generic pharmaceutical products sold

by the defendant and its co-conspirators, including glyburide, traveled in interstate trade and

commerce.

       ALL IN VIOLATION OF TITLE 15, UNITED STATES CODE, SECTION 1.




                                                 4
         Case
         Case 3:18-cv-01496-JD
              2:19-cr-00316-RBSDocument
                                Document831 Filed
                                             Filed07/03/19
                                                   05/30/19 Page
                                                            Page95of
                                                                   of23
                                                                      5



Dated:




MAKAND             IM
                                                 /lzn
                                                 KALINA M. TULLEY
                                                 Acting Chief, Chicago Offrce
Assistant Attomey General




ANDREW C. FINCH
Principal Deputy Assistant Attomey General




F2zr'@*-
RICHARD A. POWERS
Deputy Assistant Attomey General




 ,h""*,2
MARVIN N. PRICE, JR.
Director of Criminal Enforcement
                                                  &b
                                                 CHESTER C. CHOI
                                                 Trial Attomey, Chicago Offrce

Antitrust Division                               Antitrust Division
United States Department of Justice              United States Departrnent of Justice
                                                 209 S. LaSalle Street, Suite 600
                                                 Chicago, lL 60302
                                                 (312) 984-7200




WILLIAMM. MC
United States Attomey for the
Eastem District of Pennsylvania




                                             5
Case 3:18-cv-01496-JD Document 83 Filed 07/03/19 Page 10 of 23




      Exhibit B
         Case 3:18-cv-01496-JD Document 83 Filed 07/03/19 Page 11 of 23



                                SETTLEMENT AGREEMENT

       This Settlement Agreement ("Agreement") is entered into among the United States of

America, acting through the United States Department of.Justice and on behalf of the Office of

Inspector General (O1O-HHS) of the Department of Health and Human Services (HHS); the

Defense Health Agency (DHA), acting on behalf of the TRI CARE program ; and the United

States Department of Veterans Affairs (VA) (collectively, the "United States"), and Heritage

Pharmaceuticals Inc. ("Heritage") (hereafter collectively referred to as "the Parties"), through

their authorized representatives.

                                           RECITALS

       A.      Heritage is a pharmaceutical manufacturer located in New Jersey and

incorporated in Delaware. Heritage manufactures the drugs listed on Attachment A to this

Agreement.

       B.      Heritage will execute a Deferred Prosecution Agreement ("DPA") with the

Antitrust Division of the United States Department of Justice in connection with a one-count

criminal Information in the United States District Court for the Eastern District of Pennsylvania

("the Criminal Action"). The Information will charge Heritage with conspiring to suppress and

eliminate competition by allocating customers, rigging bids, and fixing and maintaining prices in

violation of the Sherman Antitrust Act, 15 U.S.C. § 1.

       C.      The United States contends that Heritage submitted or caused to be submitted

claims for payment to the Medicare Program, Title XVIII of the Social Security Act, 42 U.S.C.

§§ 1395-1395kkk-l ("Medicare"); the Medicaid Program, 42 U.S.C. §§ 1396-1396w-5

("Medicaid"); the TRICARE Program, 10 U.S.C. §§ 1071-11 l0b ("TRICARE"); and caused

purchases by the Department of Veterans Affairs, Veterans Health Administration, 38 U.S.C.

Chapter 17.
         Case 3:18-cv-01496-JD Document 83 Filed 07/03/19 Page 12 of 23



       D.      The United States contends that it has certain civil claims against Heritage arising

from ( 1) its payment and receipt of remuneration through arrangements on price, supply, and

allocation of customers with other pharmaceutical manufacturers for fue generic drugs listed in

Attachment A (the "Covered Drugs") in return for arranging for the sale of the Covered Drugs,

in violation of the Anti-Kickback Statute, 42 U.S.C . § 1320a-7b(b)(l)(B); and (2) its sale of

Covered Drugs which resulted in claims submitted to or purchases by federal healthcare

programs during the time periods identified in Attachment A. That conduct is referred to below

as the "Covered Conduct."

       E.      With the exception of any admissions made by Heritage in connection with the

DPA in the Criminal Action, this Settlement Agreement is neither an admission of liability by

Heritage nor a concession by the United States that its claims are not well founded.

       To avoid the delay, uncertainty, inconvenience, and expense of protracted litigation of the

above claims, and in consideration of the mutual promises and obligations of this Settlement

Agreement, the Parties agree and covenant as follows:

                                  TERMS AND CONDITIONS

       1.      Heritage shall pay to the United States $7,132,915 ("Settlement Amount"), of

which $3,444,236 is restitution, plus interest on the Settlement Amount at a rate of3.125 percent

accruing from February 20, 2019, no later than seven days after the Effective Date of this

Agreement by electronic funds transfer pursuant to written instructions to be provided by the

Civil Division of the United States Department of Justice.

       2.      Subject to the exceptions in Paragraph 5 (concerning excluded claims) below, and

conditioned upon Heritage ' s full payment of the Settlement Amount, the United States releases

Heritage, together with its predecessors, current and former parents, direct and indirect affiliates,

divisions, subsidiaries, successors, transferees, heirs, and assigns from any civil or administrative



                                                  2
         Case 3:18-cv-01496-JD Document 83 Filed 07/03/19 Page 13 of 23



monetary claim the United States has for the Covered Conduct under the False Claims Act, 31

U.S.C. §§ 3729-3733; the Civil Monetary Penalties Law, 42 U.S.C. § l 320a-7a; the Program

Fraud Civil Remedies Act, 31 U.S.C. §§ 3801-3812: or the common law theories of payment by

mistake, unjust enrichment, and fraud.

       3.      In consideration of the obligations of Heritage in this Agreement and conditioned

upon Heritage ' s full payment of the Settlement Amount, the OIG-HHS agrees to release and

refrain from instituting, directing, or maintaining any administrative action seeking exclusion

from Medicare, Medicaid, and other Federal health care programs (as defined in 42 U.S.C. §

1320a-7b(f)) against Heritage under 42 U.S.C. § 1320a-7a (Civil Monetary Penalties Law) or 42

U .S.C. § l 320a-7(b )(7) (permissive exclusion for fraud, kickbacks, and other prohibited

activities) for the Covered Conduct, except as reserved in this Paragraph and in Paragraph 5

(concerning excluded claims), below. The OIG-HHS expressly reserves all rights to comply

with any statutory obligations to exclude Heritage from Medicare, Medicaid, and other Federal

health care programs under 42 U.S.C. § 1320a-7(a) (mandatory exclusion) based upon the

Covered Conduct. Nothing in this Paragraph precludes the OIG-HHS from taking action against

entities or persons, or for conduct and practices, for which claims have been reserved in

Paragraph 5, below.

       4.      In consideration of the obligations of Heritage set forth in this Agreement, and

conditioned upon Heritage's full payment of the Settlement Amount, DHA agrees to release and

refrain from instituting, directing, or maintaining any administrative action seeking exclusion

from the TRICARE Program against Heritage under 32 C.F.R. § 199.9 for the Covered Conduct,

except as reserved in this Paragraph and in Paragraph 5 (concerning excluded claims), below.

DHA expressly reserves authority to exclude Heritage from the TRICARE Program under 32

C.F.R. §§ 199.9 (f)(l )(i)(A), (f)(I )(i)(B), and (f)(l )(iii) (mandatory exclusion), based upon the



                                                   3
         Case 3:18-cv-01496-JD Document 83 Filed 07/03/19 Page 14 of 23



Covered Conduct. Nothing in this Paragraph precludes DHA or the TRICARE Program from

taking action against entities or persons, or for conduct and practices, for which claims have been

reserved in Paragraph 5, below.

       5.      Notwithstanding the releases given in paragraphs 2-4 of this Agreement, or any

other term of this Agreement, the following claims of the United States are specifically reserved

and are not released:

               a.       Any liability arising under Title 26, U.S. Code (Internal Revenue Code);

               b.       Any criminal liability;

               c.       Except as explicitly stated in this Agreement, any administrative liability,

                        including mandatory exclusion from Federal health care programs and the

                        suspension and debarment rights of any federal agency;

               d.       Any liability to the United States (or its agencies) for any conduct other

                        than the Covered Conduct;

               e.       Any liability based upon obligations created by this Agreement;

               f.       Any liability of individuals;

               g.       Any liability for express or implied warranty claims or other claims for

                        defective or deficient products or services, including quality of goods and

                        services;

               h.       Any liability for failure to deliver goods or services due; and

               1.       Any liability for personal injury or property damage or for other

                        consequential damages arising from the Covered Conduct.

        6.     Heritage waives and shall not assert any defenses Heritage may have to any

criminal prosecution or administrative action relating to the Covered Conduct that may be based

in whole or in part on a contention that, under the Double Jeopardy Clause in the Fifth



                                                  4
            Case 3:18-cv-01496-JD Document 83 Filed 07/03/19 Page 15 of 23



Amendment of the Constitution, or under the Excessive Fines Clause in the Eighth Amendment

of the Constitution, this Agreement bars a remedy sought in such criminal prosecution or

administrative action.

           7.   Heritage fully and finally releases the United States, its agencies, officers, agents,

employees, and servants, from any claims (including attorney's fees, costs, and expenses of

every kind and however denominated) that Heritage has asserted, could have asserted, or may

assert in the future against the United States, and its agencies, officers, agents, employees, and

servants related to the Covered Conduct and the United States' investigation and prosecution

thereof.

           8.   The Settlement Amount shall not be decreased as a result of the denial of claims

for payment now being withheld from payment by any Medicare or TRICARE contractor (e.g.,

Medicare Administrative Contractor, fiscal intermediary, carrier) or any state payer, related to

the Covered Conduct; and Heritage agrees not to resubmit to any Medicare or TRICARE

contractor or any state payer any previously denied claims related to the Covered Conduct,

agrees not to appeal any such denials of claims, and agrees to withdraw any such pending

appeals.

           9.   Heritage agrees to the following:

                a.       Unallowable Costs Defined: All costs (as defined in the Federal

Acquisition Regulation, 48 C.F.R. § 31.205-47; and in Titles XVIII and XIX of the Social

Security Act, 42 U.S.C. §§ 1395-1395kkk-1 and 1396-1396w-5; and the regulations and official

program directives promulgated thereunder) incurred by or on behalf of Heritage, its present or

former officers, directors, employees, shareholders, and agents in connection with:

                (1)      the matters covered by this Agreement and the DPA;




                                                    5
         Case 3:18-cv-01496-JD Document 83 Filed 07/03/19 Page 16 of 23



               (2)    the United States' audit(s) and civil and any criminal investigation(s) of

                      the matters covered by this Agreement;

               (3)    Heritage's investigation, defense, and corrective actions undertaken in

                      response to the United States' audit(s) and civil and any criminal

                      investigation(s) in connection with the matters covered by this Agreement

                      (including attorney's fees) ;

               (4)    the negotiation and performance of this Agreement and the DP A; and

               (5)    the payment Heritage makes to the United States pursuant to this

                          Agreement,

are unallowable costs for government contracting purposes and under the Medicare Program,

Medicaid Program, TRICARE Program, Federal Employees Health Benefits Program (FEHBP)

or any program of the VA (hereinafter referred to as Unallowable Costs). However, nothing in

paragraph 9.a.(6) affects the status of costs that are not allowable based on any other authority

applicable to Heritage.

               b.         Future Treatment of Unallowable Costs: Unallowable Costs shall be

separately determined and accounted for in nonreimbursable cost centers by Heritage, and

Heritage shall not charge such Unallowable Costs directly or indirectly to any contracts with the

United States or any State Medicaid program, or seek payment for such Unallowable Costs

through any cost report, cost statement, information statement, or payment request submitted by

Heritage or any of its subsidiaries or affiliates to the Medicare, Medicaid, TRI CARE, FEHBP or

VA Programs.

               C.         Treatment of Unallowable Costs Previously Submitted for Payment:

Heritage further agrees that within 90 days of the Effective Date of this Agreement it shall

identify to applicable Medicare, TRI CARE or VA fiscal intermediaries, carriers, and/or



                                                  6
         Case 3:18-cv-01496-JD Document 83 Filed 07/03/19 Page 17 of 23



contractors, and Medicaid and FEHBP fiscal agents, any Unallowable Costs (as defined in this

Paragraph) included in payments previously sought from the United States, or any State

Medicaid program, including, but not limited to , payments sought in any cost reports, cost

statements, information reports, or payment requests already submitted by Heritage or any of its

subsidiaries or affiliates, and shall request, and agree, that such cost reports, cost statements,

information reports, or payment requests, even if already settled, be adjusted to account for the

effect of the inclusion of the unallowable costs. Heritage agrees that the United States, at a

minimum, shall be entitled to recoup from Heritage any overpayment plus applicable interest and

penalties as a result of the inclusion of such Unallowable Costs on previously-submitted cost

reports, information reports, cost statements, or requests for payment.

        Any payments due after the adjustments have been made shall be paid to the United

States pursuant to the direction of the Department of Justice and/or the affected agencies. The

United States reserves its rights to disagree with any calculations submitted by Heritage or any of

its subsidiaries or affiliates on the effect of inclusion of Unallowable Costs (as defined in this

Paragraph) on Heritage or any of its subsidiaries or affiliates' cost reports, cost statements, or

information reports.

               d.      Nothing in this Agreement shall constitute a waiver of the rights of the

United States to audit, examine, or re-examine Heritage ' s books and records to determine that no

Unallowable Costs have been claimed in accordance with the provisions of this Paragraph.

        10.    Heritage agrees to cooperate fully and truthfully with the United States'

investigation of individuals and entities not released in this Agreement. U pan reasonable notice,

Heritage shall encourage, and agrees not to impair, the cooperation of its directors, officers, and

employees, and shall use its best efforts to make available, and encourage, the cooperation of

former directors, officers, and employees for interviews and testimony, consistent with the rights



                                                   7
         Case 3:18-cv-01496-JD Document 83 Filed 07/03/19 Page 18 of 23



and privileges of such individuals. Heritage further agrees to furnish to the United States, upon

request, complete and unredacted copies of all non-privileged documents, reports, memoranda of

interviews, and records in its possession, custody, or control concerning any investigation of the

Covered Conduct that it has undertaken, or that has been performed by another on its behalf.

       11.     This Agreement is intended to be for the benefit of the Parties only. The Parties

do not release any claims against any other person or entity, except to the extent provided for

elsewhere in this Agreement.

       12.     Heritage agrees that it waives and shall not seek payment for any of the health

care billings covered by this Agreement from any health care beneficiaries or their parents,

sponsors, legally responsible individuals, or third party payors based upon the claims defined as

Covered Conduct.

        13.    Each Party shall bear its own legal and other costs incurred in connection with

this matter, including the preparation and performance of this Agreement.

        14.    Each Party and signatory to this Agreement represents that it freely and

voluntarily enters in to this Agreement without any degree of duress or compulsion.

        15.    This Agreement is governed by the laws of the United States. The exclusive

jurisdiction and venue for any dispute relating to this Agreement is the United States District

Court for the Eastern District of Pennsylvania. For purposes of construing this Agreement, this

Agreement shall be deemed to have been drafted by all Parties to this Agreement and shall not,

therefore, be construed against any Party for that reason in any subsequent dispute.

        16.    This Agreement constitutes the complete agreement between the Parties. This

Agreement may not be amended except by written consent of the Parties.

        17.    The undersigned counsel represent and warrant that they are fully authorized to

execute this Agreement on behalf of the persons and entities indicated below.



                                                 8
            Case 3:18-cv-01496-JD Document 83 Filed 07/03/19 Page 19 of 23



           18.   This Agreement may be executed_in counterparts, each of which constitutes an

original and all of which constitute one and the same Agreement.

           19.   This Agreement is binding on Heritage ' s successors, transferees, heirs, and

assigns.

       20.       All Parties consent to the United States' disclosure of this Agreement, and

information about this Agreement, to the public.

       21.       This Agreement is effective on the date of signature of the last signatory to the

Agreement (Effective Date of this Agreement). Facsimiles and electronic transmissions of

signatures shall constitute acceptable, binding signatures for purposes of this Agreement.




                                                   9
    Case 3:18-cv-01496-JD Document 83 Filed 07/03/19 Page 20 of 23




                           THE UNITED STATES OF AMERICA




 WILLIAM M. McSWAIN
 U.S. Attorney, E.D. Pa.                             Chief, Civil Division, E.D. Pa.




 Ca~LLERFULLMER
 Deputy Chief, Civil Division, E.D. Pa.




                             BY:

                                    LAURIE A. OBEREMBT
                                    Senior Trial Counsel
                                    Commercial Litigation Branch
                                    Civil Division
                                    United States Department of Justice



DATED:    Ot5 /zq)Z.Ol°JBY:          a~a.,J..,{,<:1:2_
                                    LISAM.RE
                                    Assistant Inspector General for Legal Affairs
                                    Office of Counsel to the Inspector General
                                    Office of Inspector General
                                    United States Department of Health and Human Services •

                                    aLEY.PAUL.N1cHo ~~~~r~;~H'ciLAS.109987382
DATED: 05/29/2019            BY:    LAS.1099873821 ~ate:lotg,os.2gio;08;0S-0-4'0D'
                                    LEIGH A. BRADLEY
                             for    General Counsel
                                    Defense Health Agency
                                    United States Department of Defense



                                                10
         Case 3:18-cv-01496-JD Document 83 Filed 07/03/19 Page 21 of 23




                      HERITAGE PHARMACEUTICALS INC.




DATED:   M,~,~,,        BY:

                              Senior Vice President, General Counsel.&
                              Chief Compliance Officer
                              Heritage Pharmaceuticals Inc.




                        BY:   ~1;!;;                  J;tf7
                              JONATHAN M. PHILLIPS
                              JEREMY ROBISON
                              Counsel for Heritage Pharmaceuticals Inc.




                                       11
       Case 3:18-cv-01496-JD Document 83 Filed 07/03/19 Page 22 of 23



                                  ATTACHMENT A

 ACETAZOLAMIDE ER         23155012001          500MG     lOOCT    6/ l /2014    12/31 /2015
                          23155014101           75MG     IOOCT    4/1 /20 I 3   12/31 /2015
DOXYCYCLINE HYCLATE
        DR                23155014201          IOOMG     IOOCT    4/ l /2013    12/31 /2015
                          23155014301          150MG     lOOCT    4/ 1/2013     12/31/2015
                          23155013301           50MG     IOOCT    3/1 /2013     12/31 12015
                          23155013401           75MG     IOOCT    3/1/2013      12/31 /2015
 DOXYCYCLINE MONO
                          23155013525          IOOMG      50CT    3/ 1/2013     12/31 /2015
                          23155013603          150MG      30CT    3/ 1/2013     12/31 /2015
                          23155006001       I0/ 12.5MG   lOOCT    6/ 1/2014     12/31 /2015
FOSINOPRIL HCL/HCTZ
                          23155006101      20/ 12.5MG    IOOCT    6/1 /2014     12/31 /2015
                          23155011501    2.5MG/250MG     IOOCT    6/1 /2014     12/31/2015
       GLIP MET           23155011601    2.5MG/500MG     IOOCT    6/1 /2014     12/31 /2015
                          2315501170 I    5MG/500MG      IOOCT    6/ 1/2014     12/3 1/2015
                          23155005601         l.25MG     IOOCT    6/1 /2014     12/3 1/2015
                          23155005701          2.5MG     lOOCT    6/ 1/2014     12/31 /2015
      GLYBURIDE
                          23155005801            5MG     lOOCT    6/ 1/2014     12/31 /2015
                          23155005810            5MG     IOOOCT   6/1 /2014     12/31 /2015
                          23155023301      l.25/250MG    lOOCT    4/ 1/2014      6/30/2014
                          23155023305      l.25/250MG    500CT    4/ 1/20 I4     6/30/2014
                          23155023401      2.5/500MG     IOOCT    4/ 1/2014      6/3 0/2014
G LYBURIDE-M ET FORM IN
                          23155023405      2.5/500MG     500CT    4/1 /2014      6/30/2014
                          23155023501        5/500MG      IOOCT   4/1 /2014      6/30/2014
                          23155023505        5/500MG     500CT    4/1 /2014      6/30/2014
                          23155000101           IOMG     lOOCT    8/1 /2014     12/31/2015
                          23155000110           IOMG     lOOOCT   8/1 /2014     12/31/2015
                          23155000201           25MG      IOOCT   8/1 /2014     12/31/2015
    HYDRALAZINE           23155000210           25MG     lOOOCT   8/ 1/2014     12/31 /2015
                          23155000301           50MG      lOOCT   8/ 1/2014     12/3 1/2015
                          23155000310           50MG     IOOOCT   8/ 1/2014     12/31 /2015
                          23155000401          IOOMG      IOOCT   8/1 /2014     12/31 /2015
                          23155004303           IOMG      30CT    6/ 1/2014     12/3 1/2015
    LEFLUNOMIDE
                          23155004403           20MG      30CT    6/1 /2014     12/31 /2015
                          23155012801          200MG      lOOCT   6/ 1/2014     12/31 /2015
    MEPROBAMATE
                          23155012901          400MG      IOOCT   6/1 /2014     12/31/2015
                          23155007001            5MG      IOOCT   4/1 /2014      6/30/2014
    METHIMAZOLE
                          23155007101           IOMG      IOOCT   4/ 1/2014      6/30/2014
                          23155006401          250MG      IOOCT   6/ 1/2014     12/31 /2015
   METRONIDAZOLE          23155006405          250MG     500CT    6/ 1/2014     12/31 /2015
                          23155006501          500MG      IOOCT   6/ 1/2014     12/31 /2015
   Case 3:18-cv-01496-JD Document 83 Filed 07/03/19 Page 23 of 23



                   23155006505          500MG     500CT   6/ 1/2014   12/31 /2015
                   23155006625          375MG     50CT    6/1 /2014   12/31 /2015
                   23155010800           30MG     lOOCT   3/ 1/2015   12/3 1/2015
                   23155010800           30MG     lOOCT   6/1 /2012     1/ 1/2013
  NIMODIPINE
                   23155010830           30MG     30CT    3/ 1/2015   12/31 /2015
                    23155010830          30MG     30CT    6/1 /2012     1/1 /2013
   NYSTATIN        23155005101        5000001 U   IOOCT   6/ 1/2014   12/31/2015
 PAROMOMYCIN       23155003801          250MG     IOOCT   6/1 /2014   12/3 1/2015
                   23155006201          300MG     IOOCT   6/1 /2014   12/31 /2015
THEOPHYLLINE ER
                    23155006301         450MG     lOOCT   6/1 /2014   12/31 /2015
                    23155002601          80MG     IOOCT   4/1 /2014    6/30/2014
  VERAPAMIL        23155002701          120MG     lOOCT   4/1 /2014    6/30/2014

                    23155005901          40MG     lOOCT   4/1 /2014    6/30/2014




                                  2
